Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140582-3(52)                                                                                         Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  BRUCE B. FEYZ, M.D.,                                                                                Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices


  v                                                                 SC: 140582-3
                                                                    COA: 285880; 289226
                                                                    Monroe CC: 02-014174-CZ
  MERCY MEMORIAL HOSPITAL, RICHARD
  HILTZ, JAMES MILLER, D.O. JOHN
  KALENKIEWICZ, M.D., J. MARSHALL
  NEWBERN, D.O., and ANTHONY SONGCO,
  M.D.,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 9,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
         d1115                                                                 Clerk